Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 01, 2018

The Court of Appeals hereby passes the following order:

A18A1225. CHARLES GRIFFIN, JR. v. THE STATE.

      The trial court entered an order denying Charles Griffin, Jr.’s extraordinary
motion for new trial, and he filed this direct appeal.1 But an appeal from an order
denying an extraordinary motion for a new trial must be initiated by filing an
application for discretionary review. OCGA § 5-6-35 (a) (7), (b); Balkcom v. State,
227 Ga. App. 327, 329 (489 SE2d 129) (1997); Davis v. State, 182 Ga. App. 736,
736-737 (356 SE2d 762) (1987). “[C]ompliance with the discretionary appeals
procedure is jurisdictional.” Fabe v. Floyd, 199 Ga. App. 322, 332 (1) (405 SE2d
265) (1991). Because Griffin failed to follow the proper appellate procedure, we
lack jurisdiction over this appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/01/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
      Griffin also filed an application for discretionary appeal from the same order,
which we dismissed as untimely. See Case No. A17D0401 (decided May 4, 2017).